Vacated by Supreme Court, January 24, 2005

                             UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4090



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


EDDIE SWEENEY CHOICE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-03-699)


Submitted:   July 15, 2004                 Decided:   July 20, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. James Strom Thurmond, Jr., United
States Attorney, Columbia, South Carolina, Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Eddie Sweeny Choice appeals his conviction and eighty-two

month sentence after pleading guilty pursuant to a written plea

agreement to unlawful possession of a firearm in violation of 21

U.S.C. § 922(g)(1) (2000). His attorney has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), stating that there

are no meritorious issues for appeal, but raising the issue of

whether the district court failed to follow the requirements of

Fed. R. Crim. P. 11 at the plea hearing.          Although notified by both

this   court   and   his   attorney    of   his   right   to    file   a   pro   se

supplemental brief, Choice has not done so.           Finding no reversible

error, we affirm.

           Choice contends his plea hearing failed to comport with

Rule 11.   As Choice raised no objection to the Rule 11 proceeding

below, we review this claim for plain error.                   United States v.

General, 278 F.3d 389, 394 (4th Cir.), cert. denied, 536 U.S. 950

(2002).    In light of the district court’s thorough plea colloquy,

we find Choice was fully aware of his rights and the consequences

of his plea and that his plea was knowing and voluntary. We find

the district court complied with the requirements of Rule 11 in

accepting Choice’s plea.

           We have reviewed the entire record in this case in

accordance with the requirements of Anders, and find no meritorious

issues for appeal.     Accordingly, we affirm Choice’s conviction and


                                      - 2 -
sentence.   This Court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                                - 3 -